Citation Nr: 0533023	
Decision Date: 12/06/05    Archive Date: 12/21/05

DOCKET NO.  02-06 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a rating higher than 20 percent for the 
residuals of an epidural block with back pain and numbness of 
the legs and feet. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1994 to November 
1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2002 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  While on appeal, the RO increased the 
rating to 20 percent.  

In April 2003, the veteran testified before the undersigned 
Acting Veterans Law Judge.  A transcript of the hearing is 
associated with the claims file.

In October 2003, the Board remanded the claim for further 
evidentiary and procedural development.  As the requested 
development had been completed, no further action to ensure 
compliance with the remand directives is needed.  Stegall v. 
West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1. The back disability is characterized by pain and 
functional loss due to pain with limitation of flexion to 80 
degrees without ankylosis, severe limitation of motion, or 
listing of the spine. 

2. Moderate incomplete paralysis of the right 
musculocutaneous nerve is demonstrated. 


CONCLUSIONS OF LAW

1. The schedular criteria for a musculoskeletal disability 
rating higher than 20 percent for the residuals of an 
epidural block with back pain and numbness of the legs and 
feet under have not been met. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.71a; Diagnostic Code 5293 (2002) 
(effective prior to September 23, 2002); Diagnostic Code 5293 
(2003) (effective as of September 23, 2002); Diagnostic Codes 
5237, 5243 (2005) (effective September 26, 2003).

2. The schedular criteria for a separate 10 percent rating 
for neurologic impairment due to the residuals of an epidural 
block with back pain and numbness of the legs and feet have 
been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8522 (2005).


I. DUE PROCESS 
A. Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

1. Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO. 

The RO provided pre-adjudication, VCAA notice on the claim 
for increase by letter, dated in March 2001.  The notice 
included the type of evidence needed to substantiate the 
claim, namely, evidence of an increase in severity.  The 
veteran was informed that VA would obtain VA records and 
records from other Federal agencies, and that with her 
authorization VA would obtain private medical records on her 
behalf or she could submit the records.  In the statement of 
the case, dated in May 2002, the RO cited 38 C.F.R. § 3.159 
with the provision that the claimant provide any evidence in 
her possession that pertained to the claim.  

As the notice of 38 C.F.R. § 3.159 came after the initial 
adjudication of the claim, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.  However the action of the RO described above, 
cured the error because the veteran had a meaningful 
opportunity to participate effectively in the processing of 
her claim as she had the opportunity to submit additional 
argument and evidence, and to address the claim at a hearing.  
For these reasons, the veteran has not been prejudiced by the 
timing of the notice of § 3.159, and no further development 
is needed to ensure VCAA compliance.
Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra 
(38 C.F.R. § 3.159 notice).

As for the deciding the claim before the expiration of the 
one-year period to submit evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 & Supp. 2004) authorizes VA to make a decision on 
a claim before the expiration of the one-year period provided 
a claimant to respond to VA's request for information or 
evidence, superseding the decision of the United States Court 
of Appeals for the Federal Circuit in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003), invalidating a regulatory provision, implementing 
the VCAA, that required a response to VCAA, as here, in less 
than the statutory one-year period.



2. Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  As there is no indication of the 
existence of additional evidence to substantiate the claim, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with. 


II. REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
A. Factual Background

In a March 1997 rating decision, the RO granted service 
connection for residuals of an epidural block with back pain 
and numbness of the legs and feet, and assigned a 10 percent 
rating under Diagnostic Codes 5292 and 5295. 

There was no further adjudicative action until the veteran 
filed her current claim in March 2001.  After the initial 
denial of the claim for increase, which the veteran appealed, 
the RO increased the rating to 20 percent under Diagnostic 
Code 5293, effective from the date of receipt of the claim 
for increase.  The veteran has continued with the appeal.   

Private medical records show that the veteran lost time from 
work due to back pain in September 2000 (one day), January 
2001 (one day), February 2001 (one week), and April 2001 (one 
day). A MRI revealed levoscoliosis of the lumbar spine, and 
no evidence of a herniated disc, spinal stenosis, or neural 
foramen encroachment.

On VA examination in November 2001, the veteran complained of 
chronic back pain with radiation down the right leg, which 
was made worse with walking more than fifteen minutes or any 
great distance.  On evaluation, the veteran's gait was 
antalgic.  The sensory and motor systems were intact.  
Reflexes increased on the right side.  The impression was 
chronic low back pain with radiculopathy.  

On VA examination in December 2001, the veteran complained of 
constant pain at the site of the epidural injection and the 
surrounding area, which was aggravated by climbing stairs, 
sitting or standing too long, and driving.  She indicated 
that she worked at a post office, where she pushed and pulled 
carts.  The pertinent findings were flexion to 80 degrees, 
extension to 25 degrees, lateral flexion to 30 degrees, right 
and left, and rotation to 30 degrees, right and left.  On 
neurological examination, patellar reflexes were 2+ on the 
left and absent on the right.  The musculature of the back 
was soft and not well developed.  A lumbar spine x-ray showed 
mild levoscoliosis and no other abnormality.  The pertinent 
diagnosis was low back pain.

VA records disclose that in March 2002 the veteran was 
screened for pain management because of her back disability.  
In June 2002, on musculoskeletal review, the veteran had a 
painful gait and she used a cane or crutch for ambulatory 
assistance.  

In April 2003, the veteran testified that she was on 
prescription pain medication that did nothing to relieve 
constant pain.  She described numbness in her legs and feet 
and a sharp pain, radiating down her legs.

Private records, dated in May 2003, show the veteran 
complained of back pain, body aches, leg pain, and numbness.

Records of the Social Security Administration show the 
veteran was found eligible for disability benefits based on 
carpal tunnel syndrome, status post surgery; cervical pain, 
status post fusion surgery; and chronic low back pain.  

On VA examination in May 2004, the veteran described her back 
pain with some numbness and tingling in the right leg.  On 
examination, there was tenderness in the midline of the 
lumbar spine without spasm.  Range of motion was flexion to 
80 degrees, extension to 20 degrees, right lateral flexion to 
20 degrees, left lateral flexion to 40 degrees, right 
rotation to 20 degrees, and left rotation to 35 degrees.  The 
toe and heel walk was okay.  Motor strength showed some 
weakness in the right lower extremity at the foot and ankle.  
Reflexes of the patella tendon were 2+ bilaterally.  The 
ankle reflex was 2+ on the left and 1+ on the right.  There 
was some decreased sensation on the dorsum of the right foot.  
X-rays showed mild levoscoliosis of the spine, otherwise, the 
X-ray was normal.  The diagnosis was sciatica secondary to 
epidural anesthesia.

On VA examination in June 2004, the veteran described back 
stiffness and pain in the right leg with numbness, which 
sometimes gave out.  She stated that the symptoms were 
worsened by standing more than twenty minutes and sitting 
more than an hour.  On evaluation, gait was normal.  Toe 
walking showed dropping of the right ankle.  The calves had 
symmetric circumference and equal strength.  Sensation was 
decreased on the lateral aspect of the right foot and on the 
lateral aspect of the right thigh in the distribution of the 
lateral cutaneous nerve.  The right ankle reflex was slightly 
decreased compared to the left.

The diagnoses were right S1 sensory radiculopathy and motor 
radiculopathy manifested by the sensory loss in the 
appropriate dermatome area and the footdrop evidence upon toe 
walking, and right meralgia paresthetica with entrapment of 
the lateral cutaneous nerve of the thigh. 

B. Applicable Law 

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity.  38 
U.S.C.A. § 1155.  Separate Diagnostic Codes identify the 
various disabilities.  38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The service-connected residuals of an epidural block with 
back pain and numbness of the legs and feet are currently 
rated 20 percent disabling under the criteria of 38 C.F.R. § 
4.71a, Diagnostic Code (DC) 5293.

During the pendency of the appeal, substantive changes were 
made twice to the Rating Schedule, pertaining to spinal 
injuries, including Diagnostic Code 5293, which was 
renumbered as Diagnostic Code 5243.  These changes became 
effective on September 23, 2002, and on September 26, 2003.

In a claim for an increased rating, where the rating criteria 
are amended during the course of the appeal, the Board 
considers both the former and the current schedular criteria 
because a rating increase under the revised criteria may not 
be made effective before the effective date of the change.  
VAOPGCPREC 7-2003.

The veteran has been provided notice of the revised 
regulations in the March 2005 supplemental statement of the 
case.  

1. Rating Criteria Prior to September 23, 2002. 

Under DC 5293, effective prior to September 23, 2002, a 20 
percent rating was warranted for moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent rating 
required severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  A 60 percent required 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle reflex, or other neurological findings with little 
intermittent relief. 

Since the veteran does not have intervertebral disc syndrome, 
her disability is rated as analogous to DC 5293.  38 C.F.R. 
§ 4.20.  While there is evidence that the veteran uses 
medication for back pain, there is no documentation during 
the appeal period of recurring attacks of neuropathy, such as 
demonstrable muscle spasm and absent ankle reflex, to elevate 
the level of impairment to severe. 

The Board has also considered other potentially applicable 
Diagnostic Codes, specifically DCs 5289, 5292, and 5295, in 
effect prior to September 23, 2002, to determine whether she 
could have been rated higher than 20 percent.  

Under DC 5289, in the absence of ankylosis, the criteria for 
the next higher rating, 40 percent, are not met. 

As for the criteria for the next higher rating, 40 percent, 
based on limitation of motion under DC 5292, the record shows 
that in 2001 the veteran had 80 degrees of flexion, 25 
degrees of extension, lateral flexion to 30 degrees, right 
and left, and rotation to 30 degrees, right and left.  In 
2004, the pertinent findings were flexion to 80 degrees, 
extension to 20 degrees, right lateral flexion to 20 degrees, 
left lateral flexion to 40 degrees, right rotation to 20 
degrees, and left rotation to 35 degrees. All of the range of 
motion findings represent more than 50 percent of the normal 
range of motion, which does not approximate or equate to 
severe limitation of motion with functional loss due to pain.  
38 C.F.R. § 4.71a, Plate V, (Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.).

As for the criteria for the next higher rating, 40 percent, 
based on lumbosacral strain under DC 5295, the record shows 
that the veteran does not have listing of the whole spine to 
the opposite side, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

For these reasons, the criteria for the next higher rating, 
considering functional loss due to pain, under all applicable 
Diagnostic Codes 5293, 5289, 5292, and 5295 prior September 
23, 2002, have not been met. 

2. Rating Criteria Effective September 23, 2002 

Effective September 23, 2002, the criteria for rating 
intervertebral disc syndrome were amended.  Under the amended 
criteria, intervertebral disc syndrome was evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining evaluations of chronic 
orthopedic and neurologic manifestations.  

Incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months 
warranted a 40 percent rating.  An incapacitating episode is 
a period of acute signs and symptoms that required bed rest 
prescribed by a physician and treatment by a physician.  

When evaluating on the basis of chronic manifestations, 
orthopedic disabilities are evaluated under the appropriate 
orthopedic diagnostic codes, and neurologic disabilities are 
evaluated under the appropriate neurologic diagnostic codes.

Under the amended DC 5293, incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the a 12-month period, the criteria for the next 
higher rating, 40 percent, were not demonstrated.  

In evaluating the orthopedic or musculoskeletal impairment, 
the criteria for the other musculoskeletal Diagnostic Codes, 
namely, DCs 5289, 5292, and 5295, had not changed and the 
criteria for a higher rating under these Diagnostic Codes had 
not been met for the reasons explained above. 

In evaluating the neurologic impairment under the appropriate 
neurologic Diagnostic Code, namely DC 8522, there is evidence 
of sensory and motor radiculopathy, described as right 
meralgia paresthetica with entrapment of the lateral 
cutaneous nerve of the thigh, which equates to moderate 
incomplete paralysis of the musculocutaneous nerve, which 
warrants a separate, 10 percent rating.  As severe incomplete 
paralysis is not demonstrated, a rating higher than 10 
percent based on neurological impairment is not established. 

3. Rating Criteria Effective September 26, 2003   

Effective September 26, 2003, the musculoskeletal Diagnostic 
Codes were completed revised, renumbered, and replaced with a 
General Rating Formula for Diseases and Injuries of the 
Spine.  Under the new Diagnostic Codes, DC 5237 pertains to 
disability of the lumbar spine and DC 5243 pertains to 
intervertebral disc syndrome. 

Under the General Rating Formula, that includes DC 5237, the 
criteria for the next higher rating, 30 percent, for 
orthopedic or musculoskeletal disability of the lumbar spine 
is forward flexion greater than 30 degrees but not greater 
than 60 degrees with or without pain. 

The record shows that in 2001 and in 2004, the veteran had 80 
degrees of flexion, which does not meet the criteria of 
flexion greater than 30 degrees but not greater than 60 
degrees, considering functional loss due to pain under the 
provisions of 38 C.F.R. §§ 4.40, 4.45. 

Under DC 5243, there was no change in the criteria for rating 
the disability on the basis of either the total duration of 
incapacitating episodes over the past 12 months or by 
combining evaluations of orthopedic and neurologic 
manifestations.

The orthopedic or musculoskeletal impairment has already been 
discussed under the General Rating Formula and DC 5237.  Also 
there was no change in the criteria for incapacitating 
episodes or the neurological criteria under DC 8522 and for 
the reasons explained above a higher rating due to 
incapacitating episodes or a rating higher than 10 percent 
for neurological impairment are not warranted. 

Except for the separate 10 percent rating for neurological 
impairment, the preponderance of the evidence is against the 
claim, and the benefit-of-the-doubt standard of proof does 
not apply. 38 U.S.C.A. § 5107(b). 

                                                                              
(The ORDER is on the next page.) 





ORDER

A rating in excess of 20 percent based on musculoskeletal 
criteria for residuals of an epidural block with back pain 
and numbness of the legs and feet is denied.

A separate 10 percent rating for neurological impairment due 
to the residuals of an epidural block with back pain and 
numbness of the legs and feet is granted, subject to the law 
and regulations applicable to the payment of monetary awards.


____________________________________________
GEORGE E. GUIDO, JR.
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


